Title: To John Adams from Jeremy Belknap, 19 September 1789
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston Sepr 19 1789

Your last favor of the 24th July should not have been so long without a reply had I not supposed that your attention must be so employed by the great national business as to leave you no leisure for a Correspondence with me—Indeed had the Occasion been pressing I might have taken advantage of your very obliging offer, to propose Questions to you; but as another time would do as well for me I thought it decent to wait till the adjournment of Congress might render it more agreeable to you—
The kind acception which my first Vol of the History of NHamp has met with & the earnest solicitation of my numerous friends have prevailed with me to attempt another Volume, which I should have begun sooner had my situation & Circumstances permitted—I am now engaged in it—& When I come to speak of the late times that we have passed through I shall very probably have some Questions to ask you.—One occurs to me now—The Seizure of the Fort & Stores in NH in Decr 1774 was in consequence of a Prohibition of exporting Ammunition from Great Brittain—& I have a Copy of a private Letter from a Gentn: in Office on the other side of the Question wh says "Positive proof was had from Holland that military stores to the amount of £400,000 sterlg were actually ordered and purchased from North America & were shipped to various ports among the Islands & on the Continent. This caused an alarm, Col Lee of Marblehead it is said actually received a proportion & dispersed them, He has reimbursed himself by the £800 voted to pay their minute Men, which was raised on Credit. This is truly the secret history of all the business."
If this is fact I think you must have known it and I should be glad you would (if it be proper) give me some accte of the Transaction or if this should lead to any other Information I could wish to have it. You observe that many false facts are imposed on Historians & "the world"—I am fully sensible there is great danger here—& therefore will endeavor to guard against it—& how can I do this better than by enquiring as far as possible into both sides of a contriversy—& of those persons who were in the secrets of both parties?
Another of your observations strikes me very forcibly "some of the most important Characters are best imperfectly known, & many empty Characters displayed in great Pomp—all this I am sure will happen in our history"—The reason that I take such particular notice of this—is that I have been for some years preparing for a biographical History of America &c a Collection of the lives of the eminent Characters which have appeared on our Stage—Ab inito—a specimen of what this work will be I have given in the Lives of Govr Winthrop, Sir Fred Georges—Capt John Smith & Friend Wm Penn which have been published in the Columbian Magazine—I am daily making Collections for the prosecution of the Work but the completion of the NH histy must be made before I can go about this in earnest—When I do I shall probably give you some further Trouble with my Questions—Bernard & Hutchinson must make a part of the Group—With respect to the latter I wish to know how he passed his last days in England—I think they must have been extreely dark & dismal.
I can give you one piece of Information which I doubt not will be agreeable. The Clergy in this Town have agreed to preach on the subject of "paying tribute & custom to whom tribute & custom are due" or a Gospel duty—and particularly necessary at this Time when our new Government is just put in motion—& is administered in such a manner as to be "a terror to evil doers & a praise to them that do well”—Some of us have already spoken on the subject & (excepting that it was not a very agreeable Entertainment to the Ladies, as being rather out of their sphere) I have the pleasure to find that our discourses are approved by the judicious—I am just setting out on a Journey as far as Portsmo & shall as Oppertunity presents recommend this subject to my Brethren in the maritime towns—
Adieu my dear Sir May Heaven preserve you for a long time on Our amens & blessing to your Country—& when assaulted by the envenomed darts of MaliceHic Murus aheneus estoNil conscire sibi—
I am with great respect Sir / yr much obliged & most / hble servt
Jere Belknap